DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3 February 2021 has been entered.
 
Response to Amendment
In the Applicant’s reply of 3 February 2021, the specification and claims were amended. Based on these amendments, the objections to the drawings and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Election/Restrictions
Newly submitted claims 36-40 are directed to an invention that is independent or distinct from the invention elected by the Applicant in response to the restriction requirement of 15 April 2020 (“the restriction requirement”). Specifically, restriction was required between Invention 1 (claims 1-15 and 23), drawn to a platen apparatus and platen, and Invention 2 
Since the Applicant has already elected to prosecute the apparatus claims and has received an action on the merits for the originally elected invention, this invention has been constructively elected for continued prosecution on the merits. Accordingly, claims 36-40 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Although claims 36-40 have not been reviewed in detail, the Examiner would like to point out that there are currently two claims numbered 36 (see page 6 of the Applicant’s reply of 3 February 2021) and that certain dependent method claims refer to claim 35, which is an apparatus claim (see claims 36b, 37, and 39).
The Examiner would also like to point out that new claims 24-35 are directed to Species 2 (Figures 18-21) in which a mechanical arm is used as a hold down. The Applicant originally elected Species 1 without traverse in the Applicant’s reply of 15 June 2020, and this species was examined on the merits. Accordingly, claims 24-35 can properly be withdrawn. However, owing to the filing of the Request for Continued Examination, and to expedite prosecution, Species 2 will be examined. Any future claims directed to Species 1 will be withdrawn.

Claim Objections
Claims 32 and 33 are objected to because of the following informalities:
In claim 32, “heads of the ferromagnetic screws of the platen apparatus” should be replaced with “the heads of the ferromagnetic screws of the platen apparatus”.
In claim 33, “The apparatus of claim 24” should be replaced with “The platen apparatus of claim 24” for consistency with the other dependent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 29-31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 refers to “The platen apparatus of claim 1”. However, claim 1 has been canceled, and it is unclear whether claim 26 is meant to depend from claim 24 or claim 25. For purposes of examination, claim 26 will be interpreted as depending from independent claim 24. 
Claim 26 recites the limitation “the platen” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 26 will be interpreted as referring to “the platen apparatus”, rather than “the platen”, in line 2.
This same issue also affects claim 30, which recites “the platen” in the last line. For consistency, claim 30 will be interpreted as referring to “the platen apparatus”, rather than “the platen”, in the last line.
Claims 29-31 are rejected based on their dependency from claim 26.
Claim 33 recites the limitation “the platen” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 33 will be interpreted as referring to “the platen apparatus”, rather than “the platen”, in line 3.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites that “the retractable mechanical arm system changes height with respect to the bed during rotation from the engaged position to the retracted position” (emphasis added). Figures 18-21 provide support for the rotation of the mechanical arm system, and the last paragraph on page 13 of the Applicant’s specification provides support for the change in height. However, the original disclosure fails to provide support for a change in height during rotation, as now claimed.
Claim 34 recites that “the retractable mechanical arm system occupies edges surrounding the bed, so that edges of substrate sheets may be pinned down during printing” (emphasis added). The original disclosure only provides support for the retractable mechanical arm system occupying a single edge and pinning down a single edge of a substrate sheet. See Figure 20, for example.
Claim 35 recites “a plurality of hold down pins adjacent the edges of the plane”. The original disclosure does not provide support for a hold down pin. The corresponding discussion refers to “a tab” on “a shaft”, which is connected to “a mechanism”. See the last paragraph on page 13 of the Applicant’s specification. Figures 18-21 also fail to clearly disclose a hold down pin. Further, as discussed above in connection with claim 34, the original disclosure does not provide support for a plurality of mechanical hold downs and, therefore, does not provide support for a plurality of hold down pins adjacent the edges of the plane defined by the plurality of wires.
Response to Arguments
Applicant’s arguments filed 3 February 2021 have been fully considered and are persuasive. Specifically, the Examiner agrees that the references relied upon in the last office action for the rejections under 35 U.S.C. 103 fail to disclose or suggest all the features of the newly added claims, which are directed to a different species than previously claimed.

Allowable Subject Matter
Claims 24, 25, 27, and 32 are allowed. Claims 26, 28-31, and 33-35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Independent claim 24 requires a platen apparatus comprising a plurality of wires arranged in a plane above a reservoir space, the wires constructed to act as a bed to support a substrate sheet. The platen apparatus further comprises a retractable mechanical arm system constructed to pin the substrate sheet in a fixed position.
It is known in the inkjet printing art to provide holes in a print platen on which print media is supported during printing. Such holes allow for the recovery of excess ink as well as the application of a vacuum to the print media to hold the print media in place. For example, see U.S. Patent Application Publication No. 2002/0041303 (“Yoshinaga”), which is discussed in paragraph 17 of the office action issued on 4 November 2020 (“the final office action”).
Although Yoshinaga does not disclose the use of a plurality of wires, one of ordinary skill in the art would have recognized that there are a variety of ways to U.S. Patent No. 6,733,109 (“Lorenz”) and U.S. Patent No. 6,129,205 (“Ergenbright”) in paragraphs 19 and 20 of the final office action.
However, in the context of such an inkjet printing apparatus, there is nothing to suggest the use of a retractable mechanical arm system constructed to pin the substrate sheet in a fixed position, as required by claim 24. The print media is already held in place by a vacuum that further serves to help recover excess ink.
With respect to the 3D printing art, similar considerations apply. Specifically, a print substrate is not typically held on a porous platen unless the holes of the platen are connected to a vacuum for holding the print substrate in place. For example, see U.S. Patent No. 6,054,077 (“Comb”), particularly Figures 6 and 6A and column 8, lines 22-41. As a result, there is nothing in the art to suggest both a plurality of wires and a retractable mechanical arm system, as required by claim 24.
Claims 25-34 contain allowable subject matter based on their dependency from claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744